DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 27, 2022, claims 1 and 9 were amended, and claims 2-4 were cancelled. Claims 1 and 5-12 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gang Luo (Reg. No. 50,559) on August 12, 2022.
The application has been amended as follows: 
In the claims:
Claim 9: in line 2, after “a”, insert --first--; 
in line 12, delete “a” before “first wiring” and insert --the--, and delete “the” before “substrate” and insert –a--;
in line 16, delete “the” before “pixel” and insert --a--; and
in line 18, delete “the” before “stopper layer” and insert --a--.
	Claim 10: in line 3, insert --first-- before “wiring”.
	Claim 12: in lines 1 and 2, delete “further comprising:” and insert --wherein--; and
		in line 3, delete “a stopper layer” before “disposed” and insert --the stopper layer is--.
Allowable Subject Matter
Claims 1 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 8, the most relevant reference, US2018/0239205 to Yokota, fails to disclose or suggest a manufacturing method of an electric optical device comprising exposing a part of the first capacitive electrode by removing a part of the spacer and forming a capacitive element by removing the second capacitive electrode, the capacitive insulation layer, and the stopper layer so that the capacitive element has substantially the same width as a width of the first wiring.
As shown in Figs. 9-21, Yokota only discloses a manufacturing method of an electric optical device comprising:
forming a first wiring 33 at a substrate 11 (Figs. 6 and 9);
sequentially forming an interlayer insulation layer 14a, a stopper layer 14b and a sacrificial layer 14c at the substrate 11 and the first wiring 33 (Fig. 9);
forming a recess 47 in the sacrificial layer 14c, the stopper layer 14b, and the interlayer insulation layer 14a such that the recess 47 reaches the first wiring 33 (Fig. 10);
forming a spacer 46 at a side wall of the recess 47,
forming a first capacitive electrode 43 having a plug shape in the recess 47 including the spacer 46 (Fig. 16);
exposing a part of the first capacitive electrode 43 by removing a part of the sacrificial layer by using the stopper layer 14b (Fig. 17);
sequentially forming a capacitive insulation layer 44 and a second capacitive electrode 45 in such a manner as to cover at least consecutive three surfaces of the first capacitive electrode 43 that are exposed (Fig. 19); and
forming a capacitive element 4 by removing the second capacitive electrode 45, the capacitive insulation layer44, and the stopper layer 14b (Fig. 21).
Re claims 1 and 9, Yokota fails to disclose or suggest an electric-optical device comprising a spacer disposed between the stopper layer and the first capacitive electrode.
As shown in Figs. 5-7, Yokoda discloses a first wiring 33 between the substrate 11 and the capacitive element 4, wherein the first wiring 33 defines an opening region of the pixel P, and is coupled with the first capacitive electrode 43 (Fig. 5) and the stopper layer 14b is disposed between the first wiring 33 and the second capacitive electrode 45 (Fig. 7).
However, there is no spacer disposed between the stopper layer 14b and the first capacitive electrode 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 12, 2022